ON REHEARING
We granted a rehearing in this case on the representation that plaintiff had died prior to the rendition of our judgment herein. The evidence presented in response to our rehearing order indicates that Roger Paul Carline died on January 13,1981, prior to the time this record was lodged with our court. No explanation has been offered by plaintiff’s counsel as to why this information was withheld from the court until after judgment, thereby necessitating these post-judgment proceedings.
We have permitted the substitution as plaintiffs of Mr. and Mrs. Leonard Kohn, to whom the trial judge awarded custody of the minor child, although they were not, at that time, parties to the suit.
Our original opinion fully sets forth the facts of this case, and analyzes the legal issues presented. We do not find that our conclusion has been changed because of the death of Roger Paul Carline or the substitution of Mr. and Mrs. Kohn in his place as plaintiffs.
*219For the reasons assigned in our original opinion, the judgment appealed from is reversed, and there will be judgment herein in favor of Robbie Faye Camp and against Mr. and Mrs. Leonard Kohn, awarding to Robbie Faye Camp, now wife of Allen R. Smith, the permanent care, custody, and control of her natural child Travis Paul Carline. All costs of this proceeding shall be paid by plaintiffs.
REVERSED AND RENDERED.